Citation Nr: 1118093	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to August 5, 2008 for dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had 20 years active duty service ending in November 1976.  He died in December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

Although not entirely clear, certain assertions made by the appellant's representative may be intended to raise a claim of clear and unmistakable error in the prior final RO decisions.  This matter is hereby referred to the RO for clarification and any necessary action.  The following decision is limited to the effective date issue. 


FINDINGS OF FACT

1.  Prior claims for DIC benefits were denied by the RO in March 2000, January 2002, and March 2006.  

2.  The appellant was notified of those decisions at the time and of her right to appeal, but no timely notices of disagreement were received.

3.  The appellant subsequently filed another claim for DIC benefits on August 5, 2008.  

4.  In connection with the August 5, 2008, claim, the appellant submitted new and material evidence in the form of an amended death certificate.   

5.  The RO subsequently granted entitlement to DIC benefits, effective from August 5, 2008. 


CONCLUSION OF LAW

The criteria for an effective date prior to August 5, 2008, for the grant of DIC benefits have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim arises from her disagreement with the effective date for DIC benefits upon the grant of DIC benefits.  A September 2008 notice letter advised the appellant of the evidence necessary to substantiate her claim and the duties of the parties.  This notice was in connection with her August 2008 claim for DIC benefits.  The DIC benefits claim was subsequently granted.  Judicial decisions have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All prior claim records are associated with the Veteran's claims folder, and it has not been contended otherwise, or that there is any outstanding VA duty to assist.  The Board finds that VA has satisfied its duty to notify and the duty to assist.

The appellant filed a claim for DIC benefits in September 1999.  In March 2000, the RO denied the claim on the basis that evidence of record failed to establish any relationship between the Veteran's service and his death in December 1998.  The death certificate which had been submitted by the appellant in February 1999 had indicated that the Veteran had died in a private hospital and that the cause of the Veteran's death was pending.  That is, its cause had not been determined.  The RO notified the appellant of its decision and of her right to appeal it within one year thereof in April 2000, but she did not timely appeal the decision.  The March 2000 decision became final.  38 U.S.C.A. § 7105(c).


In October 2001, the RO asked the appellant to submit a copy of a revised death certificate or of an autopsy report if one was performed.  She did not respond.  The RO thereafter denied the claim in January 2002, for the same reasons as previously, and notified the appellant of its decision and of her right to appeal it within one year thereof in February 2002.  She did not file an appeal.  The January 2002 decision also became final.  38 U.S.C.A. § 7105(c).

In September 2003, the appellant applied to reopen.  In doing so, she submitted a copy of the previously submitted death certificate indicating that the cause of the Veteran's death was pending.  In March 2006, the RO denied the claim.  At the time, it notified the appellant that she had sent in a copy of the death certificate indicating that the cause of death was pending.  The appellant was notified of the decision in April 2006, and of her right to appeal, but no timely appeal was filed.  

The appellant applied to reopen on August 5, 2008.  In doing so, she submitted a copy of the death certificate amended in March 1999 indicating (among other things) that hypertension (which had previously been granted service-connection) had contributed to the Veteran's death.  In April 2009, the RO granted DIC benefits effective from the August 5, 2008, date of claim.  The reasons for the RO's determination to grant service connection need not be discussed; the question before the Board is whether the correct effective date was assigned for the grant of DIC.

Generally, the date of entitlement to an award of service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); (West 2002); 38 C.F.R. § 3.400(b)(2).  However, under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2) (2010).

The Board has considered the appellant's statements and argument submitted in support of the appellant's appeal by her representative.  However, after reviewing the totality of the evidence, the Board is compelled to find that the preponderance of the evidence is against an effective date prior to August 5, 2008, for the grant of DIC benefits.  In the instant case, all claims filed prior to August 5, 2008, were based on a death certificate which did not indicate what the cause of the Veteran's death was, and no other competent evidence of record at the time had indicated that a service-connected disability had played a part in the Veteran's death.  

The evidence received with the reopened claim on August 5, 2008, was new and material evidence because it linked the Veteran's death to service, as the death certificate submitted at that time indicating that his death was related to a service-connected hypertension disability.  Since the prior denials were final, the effective date for the reopened claim based on new and material evidence can not be any earlier than the date it was received, which was August 5, 2008.  This is based on effective date law and the evidence of record.

The appellant indicated in September 2009 that she had submitted the amended death certificate prior to the March 2000, January 2002, and March 2006 rating decisions.  However, the evidence of record indicates otherwise.  All evidence submitted previously is presumed to have been incorporated into the claims folder and date-stamped with the correct date of receipt at the time it was submitted, as this is VA's regular business practice.  A review of the record shows that only the cause-pending death certificate and a copy of it were submitted prior to August 5, 2008.  There is nothing to support her contention that she submitted the amended death certificate in connection with any of the prior claims.  

Despite allegations by the appellant's representative, the record shows that the appellant was duly notified of the prior denials and furnished notice of appellate rights and procedures.  Duty to assist communications to the appellant also advised her that VA would assist her in obtaining information from private sources and she was furnished appropriate forms to identify and consent to the release of such private records.  However, the record does not show any responses or action by the appellant to either appeal the prior decisions or to furnish appropriate information to VA so that VA could attempt to obtain additional information.    

The representative has argued in February 2011 that the law is clear that the September 1999 claim for DIC benefits should have remained pending until the problem with the death certificate was remedied.  The Board notes that requests for additional information in the form of an amended death certificate were made by VA.  However, no such amended document was received in connection until August 5, 2008.  The Board notes that under 38 C.F.R. § 3.158, if information is not received within one year of a request, the claim will be considered abandoned.  However, even if the Board views the prior claims as abandoned, the end result is no different since under 38 C.F.R. § 3.158 if the claim is subsequently granted based on submission of the earlier requested information, the effective date is still not earlier than the date of filing the new claim.  In this case, the effective date would also be August 5, 2008.    

The representative has also argued in February 2011 that an RO decision is to be tolled when there is no notice including the reason for any decision and information regarding the right to appeal it.  However, as noted earlier, all appropriate notice had been provided at the time of earlier decisions and so those decisions became final since the appellant did not appeal them.  

Unfortunately, under the facts of this case, an effective date prior to August 5, 2008, for the grant of DIC benefits is not warranted under applicable law and regulations.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An effective date prior to August 5, 2008, for the grant of DIC benefits is not warranted.  The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


